DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original specification of the instant application filed 11/07/2019 fails to support the last three lines of claim 1.
FIG. 1 illustrates an interface between a first filler portion (151) and a second filler portion (152); this interface is the upper end of the second filler portion.  FIG. 1 also illustrates another interface that is between a third filler portion (153) and the second filler portion (152) and this interface is the upper end of the third filler portion. 
FIG. 2 illustrates a straight line 173 corresponding to the claimed “second straight line” and a straight line 174 corresponding to the claimed “third straight line”.  
Page 8 of the original specification states “the upper end of the second filler portion 152 are disposed to be tangent to a third straight line portion 173”.  It also recites “the lower end of the second filler portion 152 and the upper end of the third filler portion 153 are disposed to be tangent to a fourth straight line portion 174. 
However, tangent does not necessarily mean “parallel”.  The original specification fails to literally support the last three lines of claim 1.  FIG. 2 was not intended to show a “parallel” relationship between the respective tangent relationship.  Further, the original specification recites “parallel” on numerous instances but these instances do not relate to the last three lines of claim 1.  Upon careful consideration of the drawings and the original specification, the last three lines of claim 1 is new matter. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action.
Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 5, the prior art fails to render obvious “the first filler portion has a loss tangent of 0.22, the second filler portion has a loss tangent of 0.7, and the third filler portion has a loss tangent of 0.12” in combination with the remaining claim limitation recited in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/07/2022